DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0041192) in view of Kim (US 2005/0123641), Tan (US 2014/0353875), and Schomblond (US 4682943).
In regards to claim 1,  the Lee reference teaches of an apparatus for injection molding of plastic material comprising a mold, at least one plate, a hot runner distributor of the fluid plastic material, at least one injector (nozzle 58, valve pin 400) for injecting the plastic material from the distributor (manifold 50) into the mold (mold 500), and an actuator (40) for controlling opening and closing of the at least one injector (see Fig. 1, and abstract, wherein pin 400 moves to close the nozzle 58 and actuated by the actuator 40), the actuator including an actuator, wherein the actuator has a housing and cooling thereof is performed by means of thermal exchange contact with said at least one plate (plate 10 with wings 14, see teaching of mount with conductive surface, 
The reference does not specifically teach of an electric motor, and of the cover being maintained in thermal exchange contact with said at least one plate by a magnetic force, and “wherein a radial gap is provided between said cover and said body”.
In regards to the electric motor used for operating the injector in an injection molding machine, see Kim [0002].  Wherein, Kim also teaches of an electric motor (via linear device 41) as the actuator that operates the injector (valve pin 25) to precisely control an opening and closing amount of the gate, see [0002], and further, as seen in Figs. 4, wherein Kim teaches of the electric motor that is in contact with the cooling block as one embodiment, the cooling block 30 being of a metallic member, see [0041].  A further embodiment is seen in Figs. 5 and 6, wherein a cooling housing is provided to cover the outer surface of the linear motor to cool off the linear motor that is disposed upon the upside of the manifold 10 and upon the cooling block 30, see [0048].  Thereby, Kim teaches of the cooling of the electric motor in two different embodiments including a 
It would have been obvious for one of ordinary skill in the art to modify Lee with the actuator of Lee being an electric motor as taught by Kim as a known actuating device for the injector which allows for precise gate opening and closing, see [0002] of Kim.  

Here, regarding the use of a magnetic force to aid in maintaining contact within the injection molding arts is noted.  
In regards to the use of a force to maintain contact, the Tan reference teaches of the use of springs to ensure the arms (which would be the equivalent of the claimed cover) to maintain thermal contact with the plate 80.  Tan teaches the use of a cooling device 500 comprising of arm members 502, 504 that are adjacent to the actuator 12, the arm members being made of heat conductive material, see [0010].  The arm members transmit heat up to the cooling plate 80, see Fig. 4, see also [0010].  See also in [0397] regarding the rods/tubes 517a-d, that are comprised of high heat conductive material such as copper, aluminum, gold, platinum, or the like.  Tan makes distinction that the arm is made of a heat conductive material.  In this regards, the housing body 12 of the actuator is not stated regarding the material.  Here, the contact is maintained via springs.
Further, an alternate coupling means known in the injection molding arts can be seen in Schomblond that uses magnetic means that are carried in the upper and middle 
In this regards, the use of connection means to maintain contact between the cover and the plate is taught by Tan in regards of a force to ensure the contact is made, in this case of a spring, and a known alternate means of maintaining contact between elements in an injection molding machine is taught by Schomblond in which the magnets, and thereby magnetic force, can be used to ensure the elements maintain contact.
Further, in regards to the radial gap, in Tan, see Fig. 2C, wherein the cover includes arm (32) that is located spaced away from the actuator body 12, this spacing can be seen as radial gap.  Further in another embodiment of Tan, see Fig. 2CCC, that teaches of the plate (leg 36 with arm 32) with radial gap being formed, see R and axis P, see spring 35 towards mold clamping body (cool plate 80).  Here, in Tan, the gap provides for allows to thermally isolate the actuator from the heated manifold, see [0085].  Thereby, such gap arrangement between the parts are known in the molding arts.
Thereby, it would have been obvious for one of ordinary skill in the art to further modify Lee in view of Kim with the connection means and the radial gap taught by Tan in order to aid in thermally isolating the actuator from the heated manifold and to provide thermal conducting to cool the actuator, and of magnetic means as taught by Schomblond in order to provide a releasable coupling means between the cover and the plate.

In regards to claim 2, wherein said radial gap is provided permanently.  See teaching by Tan of the space between the arm/leg from the actuator body, see Fig. 2C
In regards to claims 3 and 4, wherein in claim 3: said body and said cover are made of materials having different coefficients of linear thermal deformation; and further wherein further dependent claim 4: a coefficient of linear thermal deformation of said body is lower than a coefficient of linear thermal deformation of said cover.  See teaching including Tan of the use of different materials that will result in different thermal deformation, particularly regarding the cover being of a thermally conductive material, and  further Lee teaches of the housing being thermally conductive, see [0085], while the plate is highly thermally conductive, see [0087], thereby one skilled in the art recognize the different degrees of thermal conductivity and further of different materials that includes thermal deformation properties.
In regards to claims 6 and 7, wherein said radial gap is in a minimum range of at least 0.01 mm under cold conditions; and wherein said radial gap is in a minimum range of at least 0.05 mm under hot conditions, such as when the apparatus is operating.  These including operating conditions that are intended use of the apparatus, additionally, the minimum range of the radial gap is noted, however, these are changes in the size regarding the gap that one skilled in the art can modify of Lee in view of Kim and Tan to ensure the spacing during operations.
In regards to claim 8, wherein guide members are provided between said housing of the electric motor and said cover.  Regarding axial guide members, features 
In regards to claim 9, wherein said magnetic force is an attractive force.  The Schomblod reference teaches of the use of magnets, the arrangement of the magnets and operation would include an attractive force.
In regards to claim 12, said electric motor is supported by the distributor or by any other plate of the mold.  See teaching of the Kim teaching of the linear motor that is supported/attached to a cooling block/plate of the mold.  Further, Lee teaches of the motor that is also supported and attached to the distributor, see Fig. 1.  Thereby, the combination of Lee in view of Kim teaches of an electric motor that is supported by the distributor.
In regard to claim 13, wherein the actuator is directly fixed to the distributor and said at least one plate is a mold clamping plate or a mold plate or a hot runner plate or an auxiliary plate.  See the arrangement of Lee, Fig. 10.  It would have been obvious for one of ordinary skill in the art to recognize and modify the arrangement of Lee in view of Kim, Tan and Schomblod with the alternate arrangement taught in Lee with the same predictable result in mounting of an actuator in an injection molding machine.
In regards to claim 14, wherein the actuator is indirectly fixed to the distributor and said at least one plate is a die plate or a hot runner plate or an auxiliary plate.  See the arrangement of Lee, Figs. 2 and 8.
In regards to claim 15, wherein said at least one plate is an element of the injection apparatus.  See teaching by Lee of the mold clamping plate 80.
In regards to claim 16, wherein said magnetic force is repulsive force.  In the teaching of Tan in Fig. 2CC, the use of the spring 35 in providing the cover to maintain contact toward axis F, the use of magnetic force as taught by Schomblond , it would have been obvious for one of ordinary skill in the art to modify Lee in view of Kim, Tan, and Schomblond with the use of the repulsive force in maintaining the contact of the cover towards the plate as an alternative to the arrangement in pushing the cover to the cooling plate.

In regards to claim 17, said cover is generally L or C-shaped, with a lower portion extending parallely to the at least one injector and enclosing the electric motor, and an upper portion projecting at right angle with respect to the lower portion, above the hot runner distributor; said upper portion defining said planar wall.  In regards to claims 17, the term “parallely”, this term is assumed be in regards to parallel.  Here, the Tan reference is taught with an L-shape for the cover that extends parallely to the injector and enclosing the motor.  Here, the upper portion 42 is at a right angle in respect to the lower portion 46 and defining a planar wall, see Figs. 2A.
In regards to claim 18, wherein said electric motor and said cover are slidable relative to each other parallelly to the injector.  See arrangement provided by Tan in Fig. 2C.  In regards to claim 18, the term “parallely”, this term is assumed be in regards to parallel.
In regards to claim 19, wherein said electric motor and said cover are slidable relative to each other transversely to the injector.   See arrangement provided by Tan in Fig. 2CCC.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Tan, and Schomblond as applied to claim 4 above, and further in view of Diaconu (US 2008/0199559).
In regards to claim 5, wherein said body is made of cast iron and said cover is made of aluminum.  In regards to the cover material made of aluminum, the Tan reference teaches of wall materials that can include highly conductive material such as aluminum, see [0422].  Here, it would have been obvious for one of ordinary skill in the art to modify the cover of Lee in view of Kim, Tan, and Schomblond with the aluminum material teachings of Tan for the thermally conductive properties.
The prior art references do not specifically teach of the body made of cast iron.
In regards to the cast iron, the Dianconu reference teaches the use of cast iron in injection molding elements are known in the arts, see the use of the injection housing 282 that is made from cast iron, while the yoke 284 is from stainless steel.  
The formation of the various molding elements from different materials are known in the injection molding arts and the thereby, it would have been obvious for modifying the element materials such as the housing of Lee in view of Tan and Schomblond with the cast iron as taught by Diaconu as these are known alternate materials used in constructing the mold elements as it is a simple substitution of one known element (material) for another to obtain predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Tan, and Schomblond as applied to claim 9 above, and further in view of Takahashi (US 5798122).	
In regards to claim 10, wherein at least one from among said planar wall and said at least one plate incorporates at least one permanent magnet.  
The references do not specifically teach of a permanent magnet.
However, the teaching of Schomblond teaches of the use of a magnet in providing a magnetic force in affixing of elements in an injection molding apparatus.   Additionally, as seen in Takahashi, a stamper plate mounting device used in an injection mold, includes a permanent magnet, see claim 4, Col. 7, lines 4-5, see also Col. 3, lines 23-52.
Thereby, it would have been obvious for one of ordinary skill in the art to modify the magnetic force of Lee in view of Kim, Tan, and Schomblond with a permanent magnet as taught by Takahashi as it is a known device used for the magnetic force in securing/fixing of elements in a injection molding device with the expected predictable results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Tan, and Schomblond as applied to claim 1 above, and further in view of Fukumoto (US 2018/0056558).
In regards to claim 11, wherein said magnetic force is an electro-magnetic force.  

However, as seen in Fukumoto, the magnetic clamp device can use an electromagnet, see [0027] that provides for fixing for mold mounting plate 23 to the fixed platen 17 via electromagnetic lock type clamp device.  In this regards, it is known in the injection molding arts of the use electromagnets, or electromagnetic force, in the apparatus for fixing elements to one another.  Here, it would have been obvious for one of ordinary skill in the art to modify the magnetic force of Lee in view of Kim, Tan, and Schomblond with the electromagnetic force as taught by Fukumoto as a known alternate embodiments in providing magnetic force used in fixing of elements together, particularly in an injection molding structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-14, 16, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 16, 18, and 19 of copending Application No. 17/173,686 in view of Kim (US 2005/0123641). 
Difference between the claimed invention, the instant application is directed to an electric motor that is used, rather than the fluid jack of the ‘686 application.  
However, both cover the same cooling via thermal exchange contact via plate and cover and also the plate for the housing of the via magnetic force.  The electric motor would thereby also have a body free from a liquid cooling circuit.  
In regards to the electric motor used for operating the injector in an injection molding machine, see Kim [0002].  Wherein, Kim also teaches of an electric motor (via linear device 41) as the actuator that operates the injector (valve pin 25) to precisely control an opening and closing amount of the gate, see [0002], and further, as seen in Figs. 4, wherein Kim teaches of the electric motor that is in contact with the cooling block as one embodiment, the cooling block 30 being of a metallic member, see [0041].  A further embodiment is seen in Figs. 5 and 6, wherein a cooling housing is provided to cover the outer surface of the linear motor to cool off the linear motor that is disposed upon the upside of the manifold 10 and upon the cooling block 30, see [0048].  Thereby, Kim teaches of the cooling of the electric motor in two different embodiments including a cooling flow around the housing of the electric motor and through thermal conduction as the motor is adjacent to the cooling block.
It would have been obvious for one of ordinary skill in the art to modify the claims of the copending application with the actuator of an electric motor as taught by Kim as a 

Claims 2-11 corresponds to claims 2-11 of instant application ‘686.
Claim 12 corresponds to claim 12 of instant application ‘686.
Claim 13 corresponds to claim 13 of instant application ‘686.
Claim 14 corresponds to claim 14 of instant application ‘686.
Claim 16 corresponds to claim 16 of instant application ‘686.
Claim 18 corresponds to claim 19 of instant application ‘686.
Claim 19 corresponds to claim 20 of instant application ‘686.

Claims 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/173,686 in view of Kim (US 2005/0123641) and Tan (US 2014/0353875). 
See teachings of the ‘686 application in view of Kim as shown above for claim 1.
In regards to claim 15, further comprising an auxiliary element made of thermally conductive material kept in front thermal exchange contact against said actuator and arranged in thermal exchange slidable lateral contact with said cover.  The application does not specifically teach of the auxiliary element.  However, as seen in the teaching of Tan regarding the auxiliary thermal conductive materials including the conductive tubes 507, 517a-d.  The arm members of Tan also transmit heat up to the cooling plate 80, see Fig. 4, see also [0010].  See also in [0397] regarding the rods/tubes 517a-d, that are comprised of high heat conductive material such as copper, 
Thereby, it would have been obvious for one of ordinary skill in the art to further modify the ‘686 application in view of Kim with the additional feature of Tan regarding the auxiliary member in use with the cover in providing additional structure features in ensuring the heat is conducted.

In regards to claim 17, said cover is generally L or C-shaped, with a lower portion extending parallely to the at least one injector and enclosing the electric motor, and an upper portion projecting at right angle with respect to the lower portion, above the hot runner distributor; said upper portion defining said planar wall.  In regards to claims 17, the term “parallely”, this term is assumed be in regards to parallel.  Here, the application does not specifically claim of the cover features, and here, the Tan reference is taught with an L-shape for the cover that extends parallely to the injector and enclosing the motor.  Here, the upper portion 42 is at a right angle in respect to the lower portion 46 and defining a planar wall, see Figs. 2A.
Thereby, it would have been obvious for one of ordinary skill in the art to further modify the ‘686 application in view of Kim with the additional feature of Tan regarding the cover structure in ensuring the heat is conducted from the motor.

This is a provisional nonstatutory double patenting rejection.
Claims 1-4, 6-10, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10-12 of U.S. Patent No. 10,974,426 in view of Tan (US 2014/0353875) and Kim (US 2005/0123641).
Claims 1 and 10 corresponds to claim 1 of the ‘426 patent.
The claims of the ‘426 patent does not teach of an electrical motor and of a radial gap.
However, in regards to the radial gap 15, in Tan, see Fig. 2A, 2C, wherein the cover includes arm (32) that is located spaced away from the actuator body 12, this spacing can be seen as radial gap.  Here, the gap provides for allows to thermally isolate the actuator from the heated manifold, see [0085].
It would have been obvious for one of ordinary skill in the art to modify housing and body of ‘426 patent with the radial gap between the body of the actuator and the arm (or body of the plate) as taught by Tan as a known arrangement between the actuator housing and the cover in regards to thermal cooling of the apparatus and preventing direct heat and thermal communication from the heated manifold to the actuator housing.
In regards to the electric motor used for operating the injector in an injection molding machine, see Kim [0002].  Wherein, Kim also teaches of an electric motor (via linear device 41) as the actuator that operates the injector (valve pin 25) to precisely control an opening and closing amount of the gate, see [0002], and further, as seen in Figs. 4, wherein Kim teaches of the electric motor that is in contact with the cooling block as one embodiment, the cooling block 30 being of a metallic member, see [0041].  A further embodiment is seen in Figs. 5 and 6, wherein a cooling housing is provided to 
It would have been obvious for one of ordinary skill in the art to modify the actuator of corresponding patent in view of Tan with an electric motor as taught by Kim as a known actuating device for the injector which allows for precise gate opening and closing, see [0002] of Kim.  

In regards to claim 2, wherein said radial gap is provided permanently.  See teaching by Tan of the space between the arm/leg from the actuator body, see Fig. 2C.
In regards to claims 3 and 4, wherein in claim 3: said body and said cover are made of materials having different coefficients of linear thermal deformation; and further wherein further dependent claim 4: a coefficient of linear thermal deformation of said body is lower than a coefficient of linear thermal deformation of said cover.  See teaching including Tan of the use of different materials that will result in different thermal deformation, particularly regarding the cover being of a thermally conductive material, and  further Lee teaches of the housing being thermally conductive, see [0085], while the plate is highly thermally conductive, see [0087], thereby one skilled in the art recognize the different degrees of thermal conductivity and further of different materials that includes thermal deformation properties.
In regards to claims 6 and 7, wherein said radial gap is in a minimum range of at least 0.01 mm under cold conditions; and wherein said radial gap is in a minimum range of at least 0.05 mm under hot conditions, such as when the apparatus is operating.  These including operating conditions that are intended use of the apparatus, additionally, the minimum range of the radial gap is noted, however, these are changes in the size regarding the gap that one skilled in the art can modify of ‘426 patent in view of Tan to ensure the spacing during operations.
In regards to claim 8, wherein axial guide members are provided between said housing of the electric motor and said cover.  Regarding axial guide members, features including the spacer/standoff 60 are used between the actuator body and the cover, see Fig. 3, 3A, 3B of Tan.
Claim 9 corresponds to claims 2 and 11 of the ‘426 patent, in this regards, the use of attractive force is noted which the permanent magnet taught by copending patent that would have been recognized one skilled in the art as being capable of utilizing attractive force.
Claim 13 corresponds to claim 6 of ‘426 patent.
Claims 14 and 15 corresponds to claim 11 of ‘426 patent.
Claim 16 corresponds to claim 12 of ‘426 patent.

In regards to claim 17, said cover is generally L or C-shaped, with a lower portion extending parallely to the at least one injector and enclosing the electric motor, and an upper portion projecting at right angle with respect to the lower portion, above 
In regards to claim 18, wherein said body and said cover are slidable relative to each other parallelly to the injector.  See arrangement provided by Tan in Fig. 2C.
In regards to claim 19, wherein said body and said cover are slidable relative to each other transversely to the injector.   See arrangement provided by Tan in Fig. 2CCC.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,947,426 in view of Kim, Tan, and Fukumoto (US 2018/0056558).
In regards to claim 11, wherein said magnetic force is an electro-magnetic force.  
In regards to the use of an electro-magnetic force, Patent No. 10,947,426, Kim, and Tan do not specifically teach of an electro-magnetic force as shown above.
However, as seen in Fukumoto, the magnetic clamp device can use an electromagnet, see [0027] that provides for fixing for mold mounting plate 23 to the fixed platen 17 via electromagnetic lock type clamp device.  In this regards, it is known in the  with the electromagnetic force as taught by Fukumoto as a known alternate embodiments in providing magnetic force used in fixing of elements together, particularly in an injection molding structure.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,947,426 in view of Kim, Tan, and Diaconu (US 2008/0199559).
In regards to claim 5, wherein said body is made of cast iron and said cover is made of aluminum.  In regards to the cover material made of aluminum, the ‘426 patent does not claim of the cover formed from aluminum.
The Tan reference teaches of wall materials that can include highly conductive material such as aluminum, see [0422].  Here, it would have been obvious for one of ordinary skill in the art to modify the cover of the ‘426 patent in view of Kim and Tan with the aluminum material teachings of Tan for the thermally conductive properties.
The ‘426 patent do not specifically claim the body made of cast iron.
In regards to the cast iron, the Dianconu reference teaches the use of cast iron in injection molding elements are known in the arts, see the use of the injection housing 282 that is made from cast iron, while the yoke 284 is from stainless steel.  
The formation of the various molding elements from different materials are known in the injection molding arts and the thereby, it would have been obvious for modifying the element materials such as the housing of the ‘426 patent Lee in view of Kim and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EMMANUEL S LUK/           Examiner, Art Unit 1744